Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Scott on 1/28/22.

The application has been amended as follows:
Independent claims 1-2 are amended so that the claims appear as follows:
1. (Currently Amended) A control device that controls a manufacturing line including: a mounter configured to place at least one electronic component of a designated type at a designated position; a resin shaping machine configured to shape into a shaped resin body in which the at least one electronic component disposed at the designated position 
a processor; and 
a memory storing a set of instructions which, when executed by the processor, causes the processor to perform operations comprising: 
setting a specification of a product to be manufactured through the manufacturing line and a planned number of products; 
selecting a mounting program to be used by the mounter from a plurality of mounting programs indicating the type and the position of the at least one electronic component; 
counting a mounting number from the mounter using the mounting program, for each of the selected mounting programs; 
counting a defective product number of the shaped resin body in which the at least one electronic component disposed using the mounting program is embedded for each of the selected mounting programs; 
selecting a printing program to be used by the printing machine from a plurality of printing programs indicating the pattern; and 
counting a printing number from the printing machine using the printing program, for each of the selected printing programs, wherein2Wakahiro KAWAI Appl. No. 16/465,155 FKM.064.0018.PCResponse to the Non-Final Office Action of August 11, 2021 
when a first specification and a first planned number of products are set, and a second specification and a second planned number of products are set, the set of instructions causes the processor to perform operations further comprising:  

selecting a first printing program corresponding to the first specification, and selecting a second printing program corresponding to the second specification according to matching between (i) a sum of the printing number corresponding to the first printing program and the defective product number corresponding to the first mounting program and (ii) the first planned number of products, the plurality of mounting programs include at least two mounting programs corresponding to a third specification, and 
when the third specification and a third planned number of products are set, the set of instructions causes the processor to perform operations further comprising arbitrarily selecting one mounting program from the at least two mounting programs, wherein the manufacturing line is controlled based on at least one of the selected mounting program and the selected printing program.

2. (Currently Amended) A control device that controls a manufacturing line including: a mounter configured to place at least one electronic component of a designated type at a designated position; a resin shaping machine configured to shape into a shaped resin body in which the at least one electronic component disposed at the designated position is embedded; and a printing machine configured to form a wiring on a surface of the 
a processor; and 3Wakahiro KAWAI Appl. No. 16/465,155 FKM.064.0018.PC
Response to the Non-Final Office Action of August 11, 2021a memory storing a set of instructions which, when executed by the processor, causes the processor to perform operations comprising: 
setting a specification of a product to be manufactured through the manufacturing line and a planned number of products;
selecting a mounting program to be used by the mounter from a plurality of mounting programs indicating the type and the position of the at least one electronic component; 
counting a mounting number from the mounter using the mounting program, for each of the selected mounting programs; 
counting a defective product number of the shaped resin body in which the at least one electronic component disposed using the mounting program is embedded for each of the selected mounting programs; 
selecting a printing program to be used by the printing machine from a plurality of printing programs indicating the pattern; and 
counting a printing number from the printing machine using the printing program, for each of the selected printing programs,
wherein when a first specification and a first planned number of products are set and a second specification and a second planned number of products are set, the set of instructions causes the processor to perform operations further comprising: 
selecting a first mounting program corresponding to the first specification, and 

4Wakahiro KAWAI Appl. No. 16/465,155 FKM.064.0018.PCResponse to the Non-Final Office Action of August 11, 2021selecting a first printing program corresponding to the first specification, and selecting a second printing program corresponding to the second specification according to matching between (i) a sum of the printing number corresponding to the first printing program and the defective product number corresponding to the first mounting program and (ii) the first planned number of products, the plurality of mounting programs include at least two mounting programs corresponding to a third specification, when the third specification and the third planned number of products are set, the set of instructions causes the processor to perform operations further comprising setting the planned number of products for each of the at least two mounting programs such that a total of the planned numbers of products of the at least two mounting programs becomes a third planned number of products, the at least two mounting programs include a third mounting program and a fourth mounting program, and when the third specification and the third planned number of products are set, the set of instructions causes the processor to perform operations further comprising selecting the third mounting program, and selecting the fourth mounting program according to matching between the mounting number corresponding to the third mounting program and the planned number of products set for the third mounting program, wherein the manufacturing line is controlled based on at least one of the selected mounting program and the selected printing program.

Response to Arguments
Applicant’s arguments, see pages 13-15 of the response, filed 11/10/21, with respect to the grounds of rejection to claims 1-17 based on 35 U.S.C. 112(b) and 35 U.S.C. 112(a) have been fully considered and are persuasive. In particular, claims 1 and 2 are amended to include structural elements (a processor) to perform the functions so that 35 U.S.C. 112(f) is no longer invoked. Since 35 U.S.C. 112(f) is no longer invoked for claims 1-17, the grounds of rejection to claims 1-17 based on 35 U.S.C. 112(b) and 35 U.S.C. 112(a) have been withdrawn. 

REASONS FOR ALLOWANCE
	Claims 1-5 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5 and 8-11
Regarding claim 1, the prior art of record, Prince (US20040218808) discloses a device for performing a method of inspecting a stencil having apertures through which a substance is deposited onto an electronic substrate includes depositing the substance through the stencil and onto the substrate, capturing a first image of the stencil after the deposit of the substance and detecting variations in texture of the substance in the first image, capturing a second image of the electronic substrate having the substance on its surface and detecting variations in texture of the substance in the second image, defining a region of interest in the first image and in the second image to determine whether at least one feature exists in the region of interest, measuring a first span of the 
However, regarding claim 1, the combination of prior arts does not describe:
setting a specification of a product to be manufactured through the manufacturing line and a planned number of products; selecting a mounting program to be used by the mounter from a plurality of mounting programs indicating the type and the position of the at least one electronic component; counting a mounting number from the mounter using the mounting program, for each of the selected mounting programs; counting a defective product number of the shaped resin body in which the at least one electronic component disposed using the mounting program is embedded for each of the selected mounting programs; selecting a printing program to be used by the printing machine from a plurality of printing programs indicating the pattern; and counting a printing number from the printing machine using the printing program, for each of the selected printing programs, wherein2Wakahiro KAWAI Appl. No. 16/465,155 FKM.064.0018.PCResponse to the Non-Final Office Action of August 11, 2021when a first specification and a first planned number of products are set, and a second specification and a second planned number of products are set, the set of instructions causes the processor to perform operations further comprising: selecting a first mounting program corresponding to the first specification, and selecting a second mounting program corresponding to the second specification according to matching between the mounting number corresponding to the first mounting program and the first planned number of products; and selecting a first printing program corresponding to the first specification, and selecting a second printing program corresponding to the second specification according to matching between (i) a sum of the 

Claims 2, 7 and 12-17
Regarding claim 2, the prior art of record, Prince (US20040218808) discloses a device for performing a method of inspecting a stencil having apertures through which a substance is deposited onto an electronic substrate includes depositing the substance through the stencil and onto the substrate, capturing a first image of the stencil after the deposit of the substance and detecting variations in texture of the substance in the first image, capturing a second image of the electronic substrate having the substance on its surface and detecting variations in texture of the substance in the second image, defining a region of interest in the first image and in the second image to determine whether at least one feature exists in the region of interest, measuring a first span of the at least one feature in the region of interest in the first image and a second span of the at least one feature in the region of interest in the second image, and correlating the first 
However, regarding claim 2, the combination of prior arts does not describe:
setting a specification of a product to be manufactured through the manufacturing line and a planned number of products; selecting a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117